                                                          U.S. IJISTRIC:T COURT
                                                      NORTI IERN DISTRICT OF TEXAS
                                                               FILED
                   IN THE UNITED STATES DISTRICT COUR'
                    FOR THE NORTHERN DISTRICT OF EXAS       MAY 3 0 2019
                            FORT WORTH DIVISION
                                                       CLERK, U.S. DISTRICT COURT
HAROLD MICHAEL MOORE,             §
                                  §                      lly·--...,,..-,----
                                                                Dcpu!y
                   Petitioner,    §
                                  §
v.                                §          No. 4:18-CV-463-A
                                  §
LORIE DAVIS, Director,            §
Texas Department of Criminal      §
Justice, Correctional             §
Institutions Division,            §
                                  §
                   Respondent.    §



                        MEMORANDUM OPINION
                                and
                               ORDER

     This is a petition for a writ of habeas corpus pursuant to

28 U.S.C.   §   2254 filed by petitioner, Harold Michael Moore, a

state prisoner confined in the Correctional Institutions Division

of the Texas Department of Criminal Justice (TDCJ), against Lorie

Davis, director of TDCJ, respondent. After having considered the

pleadings, state court records, and relief sought by petitioner,

the court has concluded that the petition should be denied.

                  I. Factual and Procedural History

     In 2014 petitioner was indicted for felony DWI in Tarrant

County, Texas, Case No. 1394673D.     (Clerk's R. 5.) The indictment

also included a repeat-offender and deadly-weapon-finding notice.

(Id.) On October 15, 2015, petitioner entered an open plea of

guilty to the offense, a plea of "trueu to the repeat-offender

notice, and a plea of "not true" to the deadly-weapon-finding
notice.     (Id. at 5, 24.) Following a sentencing hearing, the trial

court found petitioner guilty, found the repeat-offender notice

true, and found that petitioner used a deadly weapon, his motor

vehicle, in the course of committing the offense. 1 (Id. at             31,

33.) Petitioner appealed the affirmative deadly-weapon finding

and the appellate court sustained the issue, deleted the finding,

and affirmed the trial court's judgment as modified.            (2d Ct. of

App. Op. 19.) Subsequently, the Texas Court of Criminal Appeals

(TCCA)    reversed the appellate court's judgment and reinstated the

original judgment of the trial court.         (Tex. Crim. App. Op. 14.)

Petitioner then filed a state habeas-corpus application, which

the TCCA denied without written order on the findings of the

trial court.    (SHR 2 7 & Action Taken.) This federal petition

followed.

      The facts were summarized by the TCCA as follows:

           In an open plea, [petitioner] pled guilty to the
      offense of driving while intoxicated, charged as a
      felony since he had been convicted a number of times
      previously for that offense. His blood alcohol content
      shortly after his arrest was .27, almost three and a
      half times the legal threshold for intoxication. But he
      pled not true to the allegation that he used a deadly
      weapon in the course of the offense, and the trial
      court conducted a punishment hearing without a jury.

      1
       0n the same date in the same court 1 petitioner also entered an open
plea of true for violating various conditions of his community supervision for
a 2006 felony-DWI conviction in Case No. 09610330 and was sentenced to 10
years imprisonment. (Clerk's R., No. 09610330, 77.) The hearing was held on
both the new charges in Case No. 13946730 and the motion to revoke his
community supervision in Case No. 09610330.
     2"SHRu refers to the record of petitioner's state habeas proceeding in
WR-88,253-01.

                                      2
      Only one witness testified for the State, Shannon Koen.

            Koen was idling in her 2011 BMW sedan, with her
      foot on the brake, four to five feet behind a white
      SUV, at a red light on the three-lane service road of
      Highway 114, where it intersects with Dove Road. There
      were other cars in the vicinity as well, although Koen
      was not asked to estimate how many. Koen's fourteen-
      year-old daughter was also in the car with her. It was
      a Monday evening, between 6:20 and 6:30 p.m., and
      already dark. After she had been idling for only "a few
      seconds or so" waiting for the red light to change,
      according to Koen, "all of a sudden, there was a huge
      impact and crash." [Petitioner]'s Mercedes SUV had
      struck Koen's car from behind, pushing it forward so
      that it struck the white SUV in front of her, in turn
      knocking the white SUV out into the intersection. The
      white SUV was able to proceed through the intersection,
      and it pulled over to the shoulder with its flashers
      activated. Koen's airbags never deployed, and nobody
      was seriously hurt; Koen and her daughter both suffered
      only a few bruises and scratches, and lingering
      soreness. But Koen's three-year-old BMW was later
      declared by an insurance adjuster to be a total loss.
      On cross-examination, Koen readily admitted that she
      had not seen [petitioner] coming before his car struck
      hers. She did not know whether he had been speeding,
      driving erratically, or failing to obey any other
      traffic signals before the accident.

(Tex. Crim. App. Op. 2-3 (footnotes omitted}.}

                            II. Issues

      In one ground for relief, petitioner asserts that his

"sentence violates his due process rights because he was required

to disprove facts not in evidence, an unconstitutional burden

shifting," on the issue of the deadly-weapon finding.   (Form Pet.

6.}

                       III. Rule 5 Statement

      Respondent believes that the petition was filed in a timely


                                 3
manner and that petitioner sufficiently exhausted his state-court

remedies.     (Resp't's Answer 5.)

                           IV. Standard of Review

     A   §   2254 habeas petition is governed by the heightened

standard of review provided for by the Anti-Terrorism and

Effective Death Penalty Act (AEDPA). 28 U.S.C.          §   2254. Under the

Act, a writ of habeas corpus should be granted only if a state

court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as

determined by the United States Supreme Court or that is based on

an unreasonable determination of the facts in light of the record

before the state court. 28 U.S.C.        §   2254(d) (1)-(2); Harrington v.

Richter, 562 U.S. 86, 100-01 (2011).

     The statute also requires that federal courts give great

deference to a state court's factual findings.          Hill v. Johnson,

210 F.3d 481, 485     (5th Cir. 2000). Section 2254(e) (1) provides

that a determination of a factual issue made by a state court

shall be presumed to be correct. A petitioner has the burden of

rebutting the presumption of correctness by clear and convincing

evidence. 28 U.S.C.    §   2254(e) (1); Miller-El v. Cockrell, 537 U.S.

322, 340 (2003); Williams v.      Taylor, 529 U.S.     362, 399 (2000).

     Further, when the Texas Court of Criminal Appeals denies a

federal claim in a state habeas-corpus application without

written opinion, a federal court may presume "that the state


                                     4
court adjudicated the claim on the merits in the absence of any

indication or state-law procedural principles to the contrary"

and applied the correct "clearly established federal law" in

making its decision.   Johnson v Williams, 568 U.S. 289, 298

(2013); Richter, 562 U.S. at 99; Schaetzle v. Cockrell, 343 F.3d

440, 444   (5th Cir. 2004).

                              V. Discussion

     A. Deferential Standard

     As a preliminary matter, petitioner claims that this court

should not apply a deferential review of the TCCA's denial of his

state habeas application, wherein he raised his federal due-

process claim for the first time, because the court did not

conduct a merits review of the claim and, instead, denied the

application based on the "law of the case" doctrine.   (SHR 38-39.)

     Under the law-of-the-case doctrine, an appellate court's

resolution of a factual or legal issue establishes the "law of

the case," i.e., the law controlling any subsequent stages in the

case. See Winfrey v. Rogers, 901 F.3d 483, 491   (5th Cir. 2018),

cert. denied, 139 S. Ct. 1549 (2019); State v. Swearingen, 424

S.W.3d 32, 36 (Tex. Crim. App. 2014). The Fifth Circuit has noted

that the law-of-the-case doctrine, itself, suggests that a

subsequent denial on collateral review is a merits adjudication.

See Woodfox v. Cain, 772 F.3d 358, 370 (5th Cir. 2014), cert.

denied, 136 S. Ct. 38 (2015). However, even if the law-of-the-


                                   5
case doctrine is inapplicable, as previously noted, the Supreme

Court has clarified that when a federal claim has been presented

to a state court and the state court denies relief without

written opinion, a federal court may presume that the state court

adjudicated the claim on the merits, in the absence of any

indication or state-law procedural principles to the contrary.

Richter, 562 U.S. at 99. This presumption applies even where the

state court rules against the defendant and issues an opinion

that addresses some issues but does not expressly address the

federal claim in question or summarily rejects without written

opinion all the claims raised by a defendant, including a federal

claim that the defendant subsequently presses in a collateral

habeas proceeding. Woodfox, 772 F.3d at 370.

     Applying this rule in the present case, the court finds that

the federal claim at issue here (a due-process claim) must be

presumed to have been adjudicated on the merits by the TCCA, that

this presumption was not adequately rebutted, and that the

deferential standard of review set out in§ 2254(d) (2)

consequently applies.

     B.    The Due Process Clause

     On direct appeal, petitioner's sole issue was a challenge to

the sufficiency of the evidence to support the deadly-weapon

finding.   Relying on state law, the TCCA addressed the issue in a

published majority opinion, which, although lengthy, is set out


                                    6
below, in relevant part, to assist the reader.

                             THE LAW

         An automobile is not "manifestly designed, made,
    or adapted for the purpose of inflicting death or
    serious bodily injury[.]" But it may, "in the manner of
    its use or intended use [be] capable of causing death
    or serious bodily injury." In any felony offense in
    which it is "shown" that the defendant "used or
    exhibited [a] deadly weapon[,]" the trial court "shall"
    enter a deadly weapon finding in the judgment. Such a
    deadly weapon finding impacts a convicted felon's
    eligibility for community supervision, parole, and
    mandatory supervision.

           To justify a deadly weapon finding under Section
    1. 07 (a) (17) (B), the State need not establish that the
    use or intended use of an implement actually caused
    death or serious bodily injury; only that "the manner"
    in which it was either used or intended to be used was
    "capable" of causing death or serious bodily injury.
    Nor does the plain language of the provision require
    that the actor actually intend death or serious bodily
    injury. Our cases that address the question of when and
    how an automobile may constitute a deadly weapon under
    Section l.07(a) (17) (B) appear to be consistent with
    these general principles.

         In Ex parte McKithan, 838 S.W.2d 560 (Tex. Crim.
    App. 1992), we observed in the abstract that "[a] motor
    vehicle, in the manner of its use or intended use, is
    clearly capable of causing death or serious bodily
    injury and therefore can be a deadly weapon." In Tyra
    v. State, 897 S.W.2d 796, 797 (Tex. Crim. App. 1995),
    the defendant was prosecuted for what we would now call
    intoxication manslaughter: accidentally or mistakenly
    causing a death by operating a motor vehicle while
    intoxicated. He contended that a deadly weapon finding
    was not warranted because of a lack of evidence that he
    "actually intended to use an object in such a way as to
    cause serious bodily injury or death." We rejected that
    contention, observing that "[t]he statute expressly
    includes in the definition of deadly weapons those
    things which are capable of causing death in the manner
    of their use, not just those things which are
    manifestly designed to cause death or which will cause
    death if used as intended." We reached a similar

                               7
conclusion in Walker v. State, 897 S.W.2d 812, 814
 (Tex. Crim. App. 1995), holding that "no intent to use
the automobile as a weapon need be shown" in a case of
involuntary manslaughter. Of course, the motor vehicles
in both Tyra and Walker were obviously capable of
causing death-because they did.

      In Mann v. State, 58 S.W.3d 132 (Tex. Crim. App.
2001), we confronted the question of whether an
automobile may be found to constitute a deadly weapon
in a felony DWI case in which nobody was injured but
the defendant's car "nearly hit another vehicle head-on
and .    . a collision was avoided only because the
other driver took evasive action." We adopted the lower
court's opinion as our own, which had held the evidence
sufficient to support a deadly weapon finding in the
absence of any evidence that either death or serious
bodily injury had actually occurred. The court of
appeals had observed, without attribution, that, "[t]o
sustain a deadly weapon finding requires evidence that
others were endangered, and not merely a hypothetical
potential for danger if others had been present."
Because near-certain death or serious bodily injury was
narrowly averted only because of the other driver's
evasive action, we concluded (by adopting the lower
court's opinion) that the near-collision sufficed to
establish more than a merely hypothetical danger of
death or serious bodily injury to another.

     We took up Mann's actual-danger requirement in
earnest in Cates v. State, 102 S.W.3d 735, 738 (Tex.
Crim. App. 2003), and Drichas v. State, 175 S.W.3d 795,
798 (Tex. Crim. App. 2005). Cates involved a
prosecution for failing to stop and render aid after an
accident. The defendant's truck struck a pedestrian on
a rain-slicked curve in the road on a street in
Houston. We focused on the manner of the defendant's
driving after the accident, since the "relevant time
period" for determining whether he had used a deadly
weapon in the course of committing the offense of
failure to stop and render aid was "the time period
after [the pedestrian] was hit." We held that the
evidence did not support a finding that the car in
which the defendant left the scene was a deadly weapon,
since there was no indication he was speeding, the
truck obeyed a traffic light, it never left the
roadway, and there was no other traffic on the road. On
these facts, we perceived no evidence of actual

                           8
endangerment in the manner in which the defendant drove
during the relevant period of time-after the pedestrian
was struck.

     In Drichas, the defendant was prosecuted for
evading detention in a motor vehicle, a felony. This
time we found ample evidence to support a deadly weapon
finding in that, in the "early morning hours" of the
chase, the defendant "disregarded traffic signs and
signals, drove erratically, wove between lanes and
within lanes, turned abruptly into a construction zone,
knocking down barricades as he did so, and drove on the
wrong side of the highway." There was at least "'some'
traffic .     present on the road during the chase." We
concluded that "the danger was real,     . particularly
where [the defendant] drove on the wrong side of the
highway." And we reiterated that "[s]pecific intent to
use a motor vehicle as a deadly weapon is not
required."

      Sierra v. State, 280 S.W.3d 250 (Tex. Crim. App.
2009), and Brister v. State, 449 S.W.3d 490 (Tex. Crim.
App. 2014), each involved a prosecution for felony DWI.
In Sierra, the defendant T-boned another car that was
pulling out of an apartment complex onto a four-lane
roadway. We observed that past cases had divided the
automobile-as-a-deadly-weapon analysis "into two parts:
first, we evaluate the manner in which the defendant
used the motor vehicle during the felony; and second,
we consider whether, during the felony, the motor
vehicle was capable of causing death or serious bodily
injury." In evaluating the manner of use, we said, we
have asked "whether a defendant's driving was reckless
or dangerous during the commission of a felony." We
concluded that there was evidence of reckless or
dangerous driving in that the defendant had been
speeding, and had failed to apply his breaks or
otherwise control his vehicle prior to the collision.
And because the driver of the broad-sided car was in
fact seriously injured in the crash, the evidence
established that the defendant's car was capable of
causing such injury.

     By contrast, nobody was injured in Brister. The
defendant was pulled over without incident by a police
officer who had observed him cross once-but only
once-over the yellow line into the on-coming lane on a
two-lane road. There were "[v]ery few, if any, cars on

                           9
the roadway." We upheld the lower court's determination
that these bare facts were insufficient to establish
that the defendant "caused another vehicle or person to
be in actual danger." Of course, Brister did not turn
exclusively on the fact that nobody suffered actual
death or serious bodily injury. Evidence that the
defendant in Brister drove in a reckless or dangerous
manner was skimpy, and the possibility that another
motorist could have been hurt was slight. That said, we
know from the holding in Mann that an automobile may be
found to be a deadly weapon in a felony DWI case, even
in the absence of any injury at all. The court of
appeals' holding in the instant case nevertheless
relied heavily on the fact that the injuries
[petitioner] actually caused were relatively minor.

             THE COURT OF APPEALS' OPINION

     The only issue [petitioner] raised in the court of
appeals was the legal sufficiency of the evidence to
support the trial court's finding that he used a deadly
weapon in the commission of his felony DWI offense.
[Petitioner] argued (1) that the evidence failed to
establish that the manner in which he had been driving
before the accident was reckless or dangerous, and (2)
that it also failed to demonstrate that anyone was ever
placed in any genuine danger of death or serious bodily
injury-that the danger was merely hypothetical, not
actual. The court of appeals agreed on both counts.

      The Manner of [Petitioner]'s Use of the Car

     The court of appeals analyzed the first question,
whether the manner of [petitioner]'s driving was
reckless or dangerous, in accordance with the framework
it had previously adopted in Cook v. State, 328 S.W.3d
95, 100 (Tex. App.-Fort Worth 2010, pet. ref'd). In
Cook, the same court of appeals had identified five
"factors" to consider: "(l) intoxication, (2) speeding,
(3) disregarding traffic signs and signals, (4) driving
erratically, and (5) failure to control the vehicle."
Addressing these factors one at a time, the court of
appeals noted first that [petitioner]'s intoxication,
while evidence of his "condition" at the time of the
offense, "does not describe the manner in which he
drove his vehicle." There was no evidence that
[petitioner] was speeding, or expert testimony of how
fast he would have to have been driving to cause the

                          10
damage he did to the BMW and impel the white SUV into
the intersection. Although [petitioner] obviously
disregarded the red light, the court of appeals
emphasized that this was but "a single infraction." "We
are not prepared to say a single failure to regard a
traffic sign or signal, without more information,
constitutes a reckless manner of the defendant's use of
the vehicle." As for "erratic" driving, the court of
appeals remarked that the word connotes a certain
consistency of conduct, and that "[w]e have no evidence
that the collision was the last in a series of driving
irregularities." And regarding [petitioner]'s failure
to control his vehicle, the court of appeals cited the
paucity of testimony with respect to the contributing
causes of the accident, noting a lack of evidence in
this case "from which the fact-finder could have
concluded the accident was the product of recklessness
as distinguished from criminal negligence."

     Because, under Sierra, the manner of a defendant's
use of his automobile may still support a deadly weapon
finding if it was not just reckless, but,
alternatively, "dangerous," the court of appeals turned
briefly to that question. Finding that its analysis of
whether [petitioner]'s driving was dangerous
"dovetails" with the question of whether it actually
put other people in danger of death or serious bodily
injury, however, the court of appeals then simply
proceeded to address [petitioner]'s second argument:
that the evidence failed to prove that he placed others
in actual, as opposed to merely hypothetical, danger.

           Actual Versus Hypothetical Danger

     The court of appeals observed that "[t]here is no
doubt that the failure to stop at a stop light can
cause death." "Those, however," the court of appeals
maintained, "are not our facts." The facts here showed
that Koen and her daughter were indeed "endangered," in
the court of appeals' view, but the evidence did not
show they were ever put in danger of death or serious
bodily injury. "Arguments that the danger was greater
and that the injuries could have been or should have
been greater are speculation," the court of appeals
reasoned, "and speculation is not proof beyond a
reasonable doubt." "The scope of the danger is
known-bodily injury, not death or serious bodily
injury. Any other danger would be hypothetical based on

                          11
facts not present here.n From these premises, the court
of appeals concluded: "To uphold the [deadly weapon]
finding on this record would effectively be holding
that evidence of a rear-end collision, by itself,
establishes in every case that a vehicle was used as a
deadly weapon.n Accordingly, it ordered that the
finding be deleted from the judgment.

     We think that the court of appeals in this case
focused too acutely on what was not in evidence and not
enough on the reasonable inferences a fact-finder could
have drawn from what was.

                       ANALYSIS

     In Mann, there was scant evidence of the manner of
the defendant's driving before he was pulled over. The
arresting officer observed the defendant first drive
briefly up onto the curb, and then continue driving in
a straight line through a gentle curve in the roadway,
nearly causing a head-on collision. We nevertheless
adopted the Austin Court of Appeals' conclusion that
the deadly weapon finding was "sound.n The facts of the
instant case are in some ways even more compelling than
those that we found readily supportive of the deadly
weapon finding in Mann.

     It is true that there are many things that the
record in this case does not reveal. We do not know
precisely how fast [petitioner] was driving his SUV
before he struck Koen's BMW. Neither can we tell what
the manner of [petitioner]'s driving had been even
seconds before the accident. We do not know for sure
that he altogether failed to apply his brakes before
the collision. Other than the BMW and the white SUV, we
do not know for certain how many "other carsn were in
the vicinity (though we know there were some). For all
of that, this is not a case in which, in order to find
sufficient evidence of a deadly weapon, we must infer
reckless or dangerous driving from the unadorned fact
that [petitioner] rear-ended another vehicle, as the
court of appeals believed. This record reveals far more
potential for danger than that.

     [Petitioner] was driving his car in a state of
intoxication that was almost three-and-a-half times the
legal limit. The collision occurred at 6:30 p.m. on a
Monday, at a red light on the service road of a

                          12
     highway. While we know nothing of the manner of
      [petitioner]'s driving prior to his causing the
     accident, we can infer that he was going fast enough
     that the impact caused a chain reaction of collisions
     that ultimately pushed the white SUV into the
     intersection, and at a time when cars in the
     intersecting roadway had the right-of-way. A fact
     finder could readily find that there was an actual
     danger that the white SUV would be broad-sided, much
     like the other driver's car was in Sierra. [Petitioner]
     evidently either failed to apply his brakes altogether,
     or applied them too late to avoid a substantial
     impact-even as he approached an intersection with a red
     light and at least two cars idling in the lane in front
     of him. A rational fact-finder might even infer from
     these circumstances that, had there been no cars idling
     at the red light on the service road to halt
     [petitioner]'s momentum, he might have been unable to
     stop, with the very real potential for colliding with
     another car moving across the intersection.

          We conclude that a rational fact-finder could
     infer that [petitioner] was using his motor vehicle in
     this case in a manner that was capable of causing death
     or serious bodily injury, even though it did not do so,
     and regardless of whether he intended it to. It does
     not amount to speculation for us to conclude that there
     was more than "a hypothetical potential for danger if
     others had been present.ff Here, others were present,
     including the driver of the white SUV, and the manner
     in which [petitioner] used his motor vehicle placed
     those others in substantial danger of death or serious
     bodily injury, even if none of them was actually
     seriously hurt. While there is no evidence of a
     potential collision quite as devastating as the head-on
     near-miss in Mann, the danger of such a dire collision
     is evident on the facts of this case. The court of
     appeals should not have concluded otherwise.

(Tex. Crim. App. Op. 3-14 (all other citations omitted).)

     In his state habeas application that followed, petitioner

claimed that the TCCA's decision violated his right to due

process by improperly shifting the burden to him to "prove the

absence of evidence to support a deadly-weapon finding.ff   (SHR 7.)

                                13
In this federal petition, he asserts that the absence of such

evidence effectively shifted the burden of proof to him "to

disprove facts not in evidence but hypothesized by the court to

support the deadly weapon finding."   (Id.; Pet.   6; Dissenting Op.,

Walker, J.)

     The Due Process Clause requires the state to prove all of

the elements of the charged offense beyond a reasonable doubt.       In

re Winship, 397 U.S. 358, 364   (1970). Conversely, the Due Process

Clause prohibits requiring an accused to disprove an element of

the offense charged. Mullaney v. Wilbur, 421 U.S. 684, 704

(1975). The problem with petitioner's reasoning is that he cannot

establish a due-process violation because an affirmative deadly-

weapon finding is not an element of the offense for which he was

charged. See Ables v. Scott, 73 F.3d 591, 593 (5th Cir. 1996).

The principle in In re Winship does not preclude the trier of

fact from drawing reasonable inferences from the proven facts as

it feels are justified in the light of common sense and

experience. United States v. Yeatts, 639 F.2d 1186 (5th Cir.

1981). Nor did the affirmative finding increase the range or

degree of his punishment. See id. Petitioner acknowledges that an

affirmative finding is significant in his case only because it

has a negative impact on his eligibility for parole.     (Pet. 9.)

See Sierra v. State, 280 S.W.3d 250, 254   (Tex. Crim. App. 2009);

Grettenberg v. State,   790 S.W.2d 613 (Tex. Crim. App. 1990).


                                 14
     Deferring to the state court's interpretation of "usen under

Texas law, the trier of fact,   the trial judge, made reasonable

inferences from the evidence admitted, which did not amount to an

improper shifting of the burden of proof. Contrary to

petitioner's assertion, the ultimate burden of proof remained on

the prosecution.

     For the reasons discussed herein,

     The court ORDERS that the petition of petitioner for a writ

of habeas corpus pursuant to 28 U.S.C.   §   2254 be, and is hereby,

denied. The court further ORDERS that a certificate of

appealability be, and is hereby, denied.

     SIGNED May    3b ,   2019.




                                  15
